Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
The filling date of this application number recited above is November 13, 2018. Domestic Benefit/National Stage Information has been claimed for PCT application number 62/585,373 in the Application Data Sheet, therefore the examination will be undertaken in consideration of November 13, 2017, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Objections
Claim 20 is objected to because of the following informalities: “… to utilize or hazard rates” should read “… to utilize hazard rates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Mathematical Concept and/or Certain Method of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 1, the claim recites “a system, comprising:
produce a plurality of signals related to a physiology of a first individual;
receive the plurality of signals from the plurality of sensors and to generate a plurality of data streams related to the physiology of the first individual based on the plurality of signals; and
receive the plurality of data streams, wherein further:
derive a derivative of each of the plurality of data streams, 
derive a plurality of physiological parameters from the derivative of the plurality of data streams, 
continuously derive, via a mortality model, one or more morbidity or mortality associated parameters for the individual based on the plurality of physiological parameters, wherein the mortality model utilizes time and the plurality of physiological parameters of the individual to generate the one or more morbidity or mortality associated parameters, 
capture a lifestyle intervention performed by the first individual, wherein the lifestyle intervention is controlled and performed solely by the first individual and includes actual evidence of the lifestyle intervention and planned adherence to the lifestyle intervention, 
project updated physiological parameters of the individual based upon the actual evidence of the lifestyle intervention and the planned adherence to the lifestyle intervention,
derive changes in the morbidity or mortality associated parameters from the updated physiological parameters of the individual as a result of the lifestyle intervention performed by the first individual; and
transmit the derived changes in the morbidity or mortality associated parameters to the first individual or a permitted third party.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to mathematical concepts and/or certain method of organizing human activity under interactions between people. The method recited above is calculating morbidity or mortality parameter based on the received data, which is physiological parameters. As disclosed in Specifications [12] “Embodiments of the claimed invention comprise methods by which data gathered from, for example, wearable devices, are used to track the value of these parameters to predict morbidity and mortality risk and derivatives thereof, such as life expectancy and biological age”, the method is gathering data to perform calculations, which is an abstract idea. Additionally, the claimed system is performing a method of analyzing an individual’s risk of morbidity or mortality associated parameters based on the individual’s collected data, such as physiological parameters, and inform the individual of a health risk. See Specifications [28] “Second, example methods by which physiological measurements are translated into predictions of physiological risk are described. Third, an embodiment of the integration of risk to provide a life expectancy value is described. Finally, an example process of monitoring lifestyle behavior using the inputs to the platform, as well as prediction and presentation of physiological parameter changes and thereby health risk, via for example”, which teaches that the determined health risks are provided to the user to see and help improve their health risk. The process is directed to risk mitigation by informing the individual of a health risk, by which is an interaction between people (e.g. a person interacting with a doctor who informs of health risks based on reading the person’s health data), which is a certain method of organizing human activity, therefore the claim is directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “wearable device”, “sensors”, “devices”, “cloud computing device”, and “computing devices” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Merely using the generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). As disclosed in Specifications [10; 22; 23; 41] the wearable device, sensors, and devices are disclosed as generic computer components, with mere instructions to implement an abstract idea on a computer, wherein these generic computer components are performing generic functions, such as: produce signals, receive signals, derive signals, and transmit data. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system is not indicative of an inventive concept (aka “significantly more”). The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the morbidity or mortality associated parameters are replaced with the plurality of physiological parameters in the context of ranges associated with increasing or decreasing levels of mortality.” The claim provides further details regarding the data (e.g. parameters). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 3 recites “wherein the permitted third party is an insurance provider and the individual is a subscriber to the insurance provider, and wherein the morbidity or mortality associated parameters are used to determine at least one of a premium, a benefit, and a reward for the individual.” The claim provides further details regarding the associated parties (e.g. insurance provider and subscriber) and data (e.g. parameters). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 4 recites “derive the derivative of each of the plurality of data streams; and transmit at least one of the plurality of data streams and the plurality of derivatives of the data streams to the cloud computing device.” The claim provides further steps regarding data (e.g. derive data and transmit data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 5 recites “derive a plurality of behavioral parameters from the plurality of data streams, wherein at least one of the morbidity associated parameters and the mortality associated parameters of the first individual is expressed as at least one of: (i) the plurality of physiological parameters or the plurality of behavioral parameters relative to a reference value of at least one of the plurality of physiological parameters or the plurality of behavioral parameters, the reference value for a particular physiological parameter or particular behavioral parameter being associated with a reference risk level for the particular physiological parameter or particular behavioral parameter, (ii) a mortality or morbidity hazard ratio with respect to a behavioral parameter or a physiological parameter, (iii) a relative risk with respect to a behavioral parameter or a physiological parameter, or (iv) a score expressing an ordering of an increasing or decreasing level of a mortality or morbidity risk.” The claim provides further steps regarding data (e.g. derive data) and details regarding the data. As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).

Claim 6 recites “determine an estimated combined mortality associated parameter or an estimated combined morbidity associated parameter based on at least one of the plurality of physiological parameters and the plurality of behavioral parameters, wherein the estimated combined mortality associated parameter or combined morbidity associated parameter is determined using at least one of a first model and a second model, wherein the first model incorporates and de-confounds at least two of the plurality of physiological parameters or the plurality of behavioral parameters, and wherein the second model incorporates and de-correlates at least a first one of a first subset of the plurality of physiological parameters or plurality of behavioral parameters with respect to a second one of a second subset of the plurality of physiological parameters or the plurality of behavioral parameters; determine the morbidity or mortality associated parameters based on different models, wherein the different models are based on the first and second subsets of the plurality of physiological parameters or the plurality of behavioral parameters; and combine the mortality or morbidity associated parameters produced by said separate models into the combined mortality parameter or the combined morbidity associated parameter.” The claim provides further details regarding the data. As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 7 recites “wherein the first individual and a second individual are each part of a social network having a lifestyle plan, and wherein at least one of the combined morbidity associated parameter, the combined mortality associated parameter, and the plurality of physiological parameters and behavioral parameters is used to evaluate progress on the lifestyle plan, to project the benefit of a change to the lifestyle plan, or to compute an alternative lifestyle plan.” The claim provides further details regarding the associated individuals and the data (e.g. lifestyle plan). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 8 recites “adjust a parameter of a model for computing life expectancy of the first individual by adjusting the overall risk modification value of the first individual, and determine a life expectancy value for the individual based on the adjusted parameter, wherein the parameter determines an estimated chance of the first individual surviving to the life expectancy value using the morbidity risk to quantify a chance of disability of the first individual.” The claim provides further details regarding the associated individuals and the data (e.g. adjusted parameter). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 9 recites “determine a second risk modification factor for a particular age of a second individual different from the first individual, wherein the age of the second individual is different from the age of the first individual, and wherein the second risk modification factor is based on an aging model to predict one or more age related changes of the plurality of physiological parameters.” The claim provides further details regarding the data (e.g. risk modification factor). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 10 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to determine a second risk modification factor based on genetic data of the individual.” The claim provides further details regarding the data (e.g. risk modification factor). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 11 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate an estimated benefit of a plurality of behavioral choices for the first individual from the plurality of data streams based on at least one of the combined morbidity associated parameter or the combined mortality associated parameter.” The claim provides further steps regarding the data (e.g. calculate data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 12 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate a projection of at least one of a first risk and a first benefit associated with a range of different planned lifestyle choices for the individual based on at least one of the combined morbidity associated parameter and the combined mortality associated parameter.” The claim provides further steps regarding the data (e.g. calculate data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 13 recites “wherein the at least one of the morbidity associated parameter or mortality associated parameter provides a score for the individual.” The claim provides further details regarding the data (e.g. score). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 14 recites “wherein the at least one of the morbidity associated parameter or the mortality associated parameter is expressed as a biological age associated with a reference group for which the at least one of the morbidity associated parameter and mortality associated parameter would attain the same value.” The claim provides further details regarding the data (e.g. biological age). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 15 recites “receive data from a consented third party for deriving at least one of the plurality of behavioral parameters, the plurality of physiological parameters, and a plurality of medical parameters; and using the received data to determine at least one of the plurality of mortality associated parameters, morbidity associated parameters, a combined mortality associated parameter, and a combined morbidity associated parameter.” The claim provides further steps regarding the data (e.g. receive data and use data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 16 recites “wherein the life style interventions comprise exercise programs, health supplements, and diets.” The claim provides further details regarding the data (e.g. lifestyle interventions). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 17 recites “wherein at least one of the plurality of signals related to a physiology of a first individual relates to VO2max, age, resting heart rate, and BMI.” The claim provides further details regarding the data (e.g. signals). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 18 recites “wherein one of the first device, the second device, or the cloud computing device is further configured to incorporate genomic data of the first individual to determine the updated physiological parameters resulting from the lifestyle change.” The claim provides further steps regarding the data (e.g. incorporate data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 19 recites “wherein the mortality model comprises a Cox-regression model.” The claim provides further details regarding the data (e.g. cox-regression model). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 20 recites “wherein the mortality model is further configured to utilize or hazard rates based on matching demographics of the first individual to determine the morbidity or morality associated parameters and the changes.” The claim provides further steps regarding the data (e.g. utilize data). As disclosed above with its parent claim, the claim is merely applying generic computer components to perform generic functions utilizing data, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
Claims 2-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above (e.g. “apply it”). Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (U.S. 2016/0354039) in view of Simpson et al. (U.S. 2016/0324463).

As per Claim 1, Soto discloses a system, comprising:
a wearable device for use by a first individual, the wearable device comprising a plurality of sensors configured to produce a plurality of signals related to a physiology of the first individual (See Figure 1A – 122B as disclosed [0058] “Examples of sensors may include … a wearable device 122B (e.g., a smartwatch with sensors that detect heart rates, blood oxygen levels, etc., a glucose measuring sensor, Holter, Event, and/or MCT sensors to detect heart arrhythmias, sensors to detect amount of walking or other physical activity, etc.)”);
a first device configured to receive the plurality of signals from the plurality of sensors and to generate a plurality of data streams related to the physiology of the first individual based on the plurality of signals ([0057] "The sensors may wirelessly communicate with, and transmit sensor data to another local device (e.g., a user mobile phone, tablet computer, laptop computer, or other networked device), ..." and see also Figure 1B disclosing a process of receiving data from sensors (step 204) as disclosed [0076] “For example, optionally a determination may be made as to whether the model execution system 100 has received new sensor data from sensors associated with a patient”, executing rules and models (steps 206 and 210), then take action according to the received sensor data (step 214), as disclosed [0078] “For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack), the system may generate an electronic notification)”, which the example as disclosed generates a notification in regards to the received and analyzed sensor data); and
a second device different from the first device and configured to receive the plurality of data streams … (Action Engine 103 of model execution system 100 from Figure 1A generates and transmits notifications or modifications to another device, as disclosed [0074] “As similarly discussed above, example actions may include the generation and transmission of notifications/alerts and/or modification of the performance of one or more medical devices. The notification may be in the form of an email, a short message (e.g., an SMS text message or an MMS multimedia message), an automated phone call, an alert provided via a dedicated application, etc. provided to or via a terminal of the patient” which means a separate device (patient terminal, patient device, or a medical device) receives the data stream (notifications or modifications), which is further disclosed in another example in [0078] “For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack), the system may generate an electronic notification and transmit the notification to one or more destinations (e.g., devices or accounts associated with the patient)”), 
wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
derive a derivative of each of the plurality of data streams, derive a plurality of physiological parameters from the plurality of data streams, … derive, via a mortality model, one or more morbidity or mortality associated parameters based on the plurality of physiological parameters … ([0053] "The models may be automatically executed in response to receiving a critical or threshold mass of certain types of data, such as patient data. For example, the data may be received from one or more remote sensors, such as physiological sensors" and [0059] "A sensor data processing module 108 may be used to pre-process data received from sensors. The sensor data processing module 108 may provide a data mapping service that readies the data for subsequent funneling into a specified model for execution" by which the data is used for modeling as shown in Figures 2-9, using the Seattle Angina Questionnaire and Kaplan-Meier method as disclosed under Example 2 [0140] "Statistical curves for all cause mortality were calculated using Kaplan-Meier analysis ... Predictive models were developed for one year mortality and ACS hospitalization, by logistic regression", see also Example 5 - John Doe disclosed in [0156] which uses the models and tables to provide mortality risk), 
derive changes in the morbidity or mortality associated parameters from the lifestyle intervention performed by the first individual ([0119] “In these contexts, demographic data means descriptive information that could be used to characterize or classify a person in a statistically meaningful way, for example, … smoking habits, … or drinking habits” and also [0136] “cardiac risk factors including … smoking history” which the individual’s smoking habits or drinking habits, e.g. lifestyle intervention, are taken into account for determining morbidity or mortality associated parameters), and
transmit the derived changes in the morbidity or mortality associated parameters to one or more computing devices of the first individual or a permitted third party ([0055] "For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack, heart failure exacerbation, etc.), the system may generate an electronic notification and transmit the notification to one or more destinations (e.g., the patient, the patient's healthcare provider, a patient family member, a patient caretaker, etc.). The notification may be in the form of an email, a short message (e.g., an SMS text message or an MMS multimedia message), an automated phone call, an alert provided via a dedicated application, etc." see also Figure 33 which is disclosed in [0221]).

Soto may not explicitly disclose, but Simpson discloses:
a second device different from the first device and configured to receive the plurality of data streams, wherein the second device is configured to be in communication with a cloud computing device ([0085] "The method may further include transmitting the output to a cloud connected entity" and [0225] "Outputs can also be transmitted via an appropriate communications protocol to cloud-connected health insurance carriers or administrators of wellness programs"),
wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
continuously derive, via a mortality model, one or more morbidity or mortality associated parameters for the individual based on the plurality of physiological parameters, wherein the mortality model utilizes time and the plurality of physiological parameters of the individual to generate the one or more morbidity or mortality associated parameters ([0080] “The monitoring and storing may be performed at least in part by a continuous analyte monitor” and also [0013] “The monitoring and storing may be performed by a continuous glucose monitor”, by which the output may be derived as a trend graph, e.g. a mortality model, as disclosed [0084] “The output may include a trend graph indicating at least a trace signal representing the analyte concentration value over a time period associated with the program”, wherein Figure 11 displays a continuous glucose information with thresholds separating into different zones (e.g. safe, warning, danger zones), and also Figure 26 displaying various screens for a continuous monitoring application, which continuously displays the user of current glucose level, with separated zones (e.g. safe, warning, danger zones), wherein the displayed data is derived from various physiological parameters, such as activity data determining heart rate [0045] and other data determining sleeping state [0189] – see Figure 1 step 14),
capture a lifestyle intervention performed by the first individual, wherein the lifestyle intervention is controlled and performed solely by the first individual and includes actual evidence of the lifestyle intervention and planned adherence to the lifestyle intervention ([0065] “The method may further include monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the analyte concentration data and the other data. The other data may include activity data, such as may be received from an accelerometer or a GPS device. The activity data may indicate an activity level, and the same may be selected from the group consisting of: sleeping, sedentary, light activity, medium activity, or strenuous activity” which the other data, or activity data, includes lifestyle intervention such as sleeping and activities (e.g. exercises). See also [0039] “The activity data may be received from an accelerometer or GPS. The activity data may be received from an exercise machine or a heart rate monitor or the like”. Additionally, meal data is included as other data, as disclosed [0015] “The other data may include meal data” wherein [0017] “The analyzing and evaluating may include determining a glycemic impact of the meal data … The evaluating may include evaluating the effect of the meal data on the glucose concentration data”. See also Figure 26A with buttons “Enter Activity”, “Take Medication”, and “Enter Meal” which updates the glucose level. See also [0046] “The displaying may include displaying the effect of the meal data on the weight loss to be optimized. The selected program may include a goal having predetermined criteria, and the evaluating step may include determining if the analyzed data meets or matches the predetermined criteria … Where the selected program is to lose a predetermined number of pounds, the method may further include receiving data about a weight of the user prior to the program, and the evaluating step may evaluate a current weight of the user and the weight of the user prior to the program against the predetermined number of pounds”, wherein a “goal” is a planned adherence to the lifestyle intervention),
project updated physiological parameters of the individual based upon the actual evidence of the lifestyle intervention and the planned adherence to the lifestyle intervention (See Figure 37, as disclosed [0299] “For example, in step 300, a user may select whether to follow an initial meal program or exercise program. In step 301, if the user selected a meal program in step 300, the user may select whether to follow a breakfast program, a lunch program, or a dinner program. Alternatively, if the user selected an exercise program in step 300, the user may select a running program, walking program, yoga program, or the like, in step 301” wherein the updated parameters are analyzed (e.g. updated) based on the program (e.g. lifestyle intervention), as disclosed [0305] “The glucose level and optionally other data may then be tracked (step 303). In particular, the glucose (or other analyte) and optional data including meal and activity data may then be monitored via appropriate sensors, and the data stored. In the particular case of food and exercise programs, typically meal data and exercise data will be pertinent and thus the same will be monitored and stored. In some cases glucose and other data may then be analyzed (step 304). Such analysis may include signal processing, analysis to determine related data such as time rates of change, or analysis to combine two or more disparate pieces of data to obtain a new resultant datum. The analysis may also include analysis of retrospective data; in other words, analysis of retrospective data may be combined with analysis of contemporaneous or recently-received data to determine the effect of the program on the user's analyte level, and, by extension, overall health. In some implementations, the analysis may include analyzing the data to determine adherence, or lack thereof, to the program”
derive changes in the morbidity or mortality associated parameters from the updated physiological parameters of the individual as a result of the lifestyle intervention performed by the first individual ([0306] “A next step is the evaluation of the glucose trace, and optional other data, against the selected program and/or subprogram (step 306). In this step, the specific evaluation will be based on the perturbation, i.e. the program, as well as on available pertinent data … For example, where the program constitutes a meal plan intended to maintain a user's glucose level within a predefined envelope, the evaluation may include comparing a series of meal data to the predefined envelope. To enable the application to identify a glucose event with the meal, in this example, the data can be analyzed against the time of day, to determine if an event data is reflecting a meal, and if so, what meal it is reflecting” or see specific example disclosed in [0307] “As a more specific example, if a program concerns learning the effect of changing a parameter such as the breakfast meal, the evaluation may be to examine the parameter versus the glucose value, i.e., a parameter corresponding to the breakfast meal, e.g., calories, carbohydrate content, glycemic index, or the like, against the glucose response … Similarly, if the program concerns learning the effect of an exercise parameter such as going on a run at lunch, the evaluation may be to examine the exercise parameter versus glucose values within a particular timeframe, e.g., 11 AM to 5 PM. Of course, overall glucose control can also be looked at and evaluated” and see also [0175] “By seeing how the change to the user's routine affects the analyte level or other aspects of a patient's health, conclusions may be drawn as to the usefulness of the change to the user, and such conclusions can be manifested within the various outputs. As such, the perturbation can be initiated by the user who interacts with the computing environment, the computing environment in signal communication with the analyte sensor and receiving data therefrom, and in this way the user can initiate a program to learn how to better their health. For example, a user may desire to learn more about the effect of food on their health. Alternatively, the user may desire to learn more about the effect of exercise on their health”); and
transmit the derived changes in the morbidity or mortality associated parameters to one or more computing devices of the first individual or a permitted third party (Se Figure 37 – step 308, as disclosed [0311] “In a final step, an output is displayed responsive to the evaluation (step 308). The displayed output may be any of the types described above, depending on application, and exemplary displays are noted below with respect to the specific examples”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize cloud communication, continuous data derivation, and deriving data from lifestyle intervention, such as exercise or meal data, as in Simpson in the system executing the method of Soto, wherein the second device in Soto can also be a cloud-based system as disclosed [0056] "The model execution system 100 may be a cloud-based system comprising one or more co-located or geographically separated servers. The sources may be local to the model execution system 100 and/or may be accessed over a network (e.g., the Internet, a local area network, a cellular network, etc.)", and the system in Soto also discloses of deriving data based on physiological parameters and lifestyle intervention, such as smoking, which can be updated in real-time as disclosed [0012] “Furthermore, some configurations of the system may use risk models to analyze real-time biometric data to identify imminent adverse health risks”, with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 2, Soto discloses the system of claim 1, wherein the morbidity or mortality associated parameters are replaced with the plurality of physiological parameters in the context of ranges associated with increasing or decreasing levels of mortality (See Figure 7 and Figure 8 which discloses regions of mortality of the plot of scores, wherein the scores are determined by various measures including physiological parameters as disclosed in claim 1).

As per Claim 3, Soto may not explicitly disclose, but Simpson discloses the system of claim 1, wherein the permitted third party is an insurance provider and the individual is a subscriber to the insurance provider, and wherein the morbidity or mortality associated parameters are used to determine at least one of a premium, a benefit, and a reward for the individual ([0225] "In some cases, insurance companies may be enabled to lower premiums or increase benefits or provide other benefits to users if the users show a certain level of glycemic performance").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize insurance determination as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 4, Soto may not explicitly disclose, but Simpson discloses the system of claim 1, wherein at least one of the first device and the second device is configured to:
derive the derivative of each of the plurality of data streams ([0217] "In many cases the displayed output will include summary metrics (step 48). As noted these need not be quantitative, but rather can also be qualitative, and can provide an observance on the evaluation, and in some cases commentary on the user's result of following the selected program" wherein [0218] "The displayed output may include consideration and display of glycemic index or other data about food, e.g., caloric content. The displayed output may also include data in which such are personalized to a user"); and
transmit at least one of the plurality of data streams and the plurality of derivatives of the data streams to the cloud computing device ([0225] "Outputs can also be transmitted via an appropriate communications protocol to cloud-connected health insurance carriers or administrators of wellness programs").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize deriving and transmitting data stream as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 5, Soto discloses the system of claim 4, wherein at least one of the first device, the second device, or the cloud computing device is further configured to: derive a plurality of behavioral parameters from the plurality of data streams, wherein at least one of the morbidity associated parameters and the mortality associated parameters of the first individual is expressed as at least one of: (iv) a score expressing an ordering of an increasing or decreasing level of a mortality or morbidity risk (See Figure 7 and Figure 8 which discloses regions of mortality of the plot of scores, wherein the scores are determined by various measures including physiological parameters as disclosed in claim 1).

As per Claim 6, Soto discloses the system of claim 5, wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
determine an estimated combined mortality associated parameter or an estimated combined morbidity associated parameter based on at least one of the plurality of physiological parameters and the plurality of behavioral parameters, wherein the estimated combined mortality associated parameter or combined morbidity associated parameter is determined using at least one of a first model and a second model ([0124] "The data-gathering step 104 may proceed over a period of time, such that the survey responses 106 may continually update throughout this period, with the initial response forming a baseline. The survey responses are scored by a suitable scoring system, and the data is subjected to statistical processing in steps 110 and 112 ... Demographic data and clinical data may be used to correct outcomes for factors that are not directly related to the medical condition that is the focus of the medical information survey, such as by correcting overall mortality in a cardiac study for mortality arising from diabetes"),
wherein the first model incorporates and de-confounds at least two of the plurality of physiological parameters or the plurality of behavioral parameters, and wherein the second model incorporates and de-correlates at least a first one of a first subset of the plurality of physiological parameters or plurality of behavioral parameters with respect to a second one of a second subset of the plurality of physiological parameters or the plurality of behavioral parameters ([0063] "The rule execution engine 106 may determine, for a given patient, when one or more models are to be executed by the model execution engine 104. The determination may be based at least in part on whether certain new patient data has been received, and optionally the quantity and type of new patient data. For example, data thresholds may be defined for one or more data sources, where if certain data thresholds or met or exceed one or more models are executed. Optionally, each data source and/or data source type may be assigned its own threshold" wherein the rules based on the data quantity and/or threshold of each data source causes the model execution as disclosed by Boolean equation in paragraphs [0064-0072]);
determine the morbidity or mortality associated parameters based on different models, wherein the different models are based on the first and second subsets of the plurality of physiological parameters or the plurality of behavioral parameters ([0141] "Three models were constructed for each of the adverse outcomes including mortality and hospitalization. The first model included only SAQ domain scores. The second model included only demographic data and clinical variables"); and
combine the mortality or morbidity associated parameters produced by said separate models into the combined mortality parameter or the combined morbidity associated parameter ([0141] "A final model was developed by combining significant variables from the first two models to estimate the incremental prognostic value of the SAQ score above demographic and clinical characteristics alone").

As per Claim 7, Soto may not explicitly disclose, but Simpson discloses the system of claim 6, wherein the first individual and a second individual are each part of a social network having a lifestyle plan, and wherein at least one of the combined morbidity associated parameter, the combined mortality associated parameter, and the plurality of physiological parameters and behavioral parameters is used to evaluate progress on the lifestyle plan, to project the benefit of a change to the lifestyle plan, or to compute an alternative lifestyle plan (Various paragraphs such as [0019; 0216; 0221]  discloses of obtaining data and/or posting onto the user's social network which is inherent that the user is part of a social network, wherein [0221] "For example, if a subject user has a glucose level in a danger zone, or is suffering from a severe excursion, the "share" functionality may be employed by either the subject user or a caregiver to contact the subject user and help motivate them to make better or alternate behavior choices").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize lifestyle plan as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 10, Soto discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to determine a second risk modification factor based on genetic data of the individual ([0132] "Demographic or clinical data not directly linked to health status information was shown to have statistical significance in using health status data to assess outcomes including morbidity and ACS hospital admission. Data was collected from the survey respondents who were asked to provide information including: [0133] gender").

As per Claim 11, Soto may not explicitly disclose, but Simpson discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate an estimated benefit of a plurality of behavioral choices for the first individual from the plurality of data streams based on at least one of the combined morbidity associated parameter or the combined mortality associated parameter ([0009] "Users may learn about how food and/or exercise affects their glucose level and other physiological parameters, as well as overall health. In some cases, the user selects a program or a challenge to try; in other cases, a computing environment embodying the system suggests programs to try, including on the basis of pattern recognition, i.e., by the computing environment determining how a user could improve a detected pattern in some way. In this way, users such as type II diabetics or even users who are nondiabetic or prediabetic may learn healthy habits to benefit their health").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize estimated benefit as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 12, Soto may not explicitly disclose, but Simpson discloses the system of claim 5, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate a projection of at least one of a first risk and a first benefit associated with a range of different planned lifestyle choices for the individual based on at least one of the combined morbidity associated parameter and the combined mortality associated parameter ([0291] "In this way, a user can more easily and effectively learn how to modify their behavior based on their own unique physiology and lifestyle patterns in order to improve their health without the complexities and costs associated with a clinical professional" wherein [0292] "As a particular example, phase (or level) 1 may be employed to assist the user in better learning about the effects of exercise. Consequently, the program may call for the user to perform a run three times per week and to observe what the effect of the run is on the user's glucose level").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize projection calculation as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 13, Soto discloses the system of claim 5, wherein the at least one of the morbidity associated parameter or mortality associated parameter provides a score for the individual ([0156] "John dutifully provides a response, which is scanned and scored electronically in accord with the personal input step 118 of FIG. 1C. The score places John in a severe range for physical limitation and a severe range for angina frequency").

As per Claim 14, Soto discloses the system of claim 5, wherein the at least one of the morbidity associated parameter or the mortality associated parameter is expressed as a biological age associated with a reference group for which the at least one of the morbidity associated parameter and mortality associated parameter would attain the same value ([0119] "In these contexts, demographic data means descriptive information that could be used to characterize or classify a person in a statistically meaningful way, for example, age" wherein for the models constructed for mortality associates age as included in Table 1).

As per Claim 15, Soto discloses the system of claim 5, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to:
receive data from a consented third party for deriving at least one of the plurality of behavioral parameters, the plurality of physiological parameters, and a plurality of medical parameters ([0057] "The sources may include one or more ... data entry from one or more terminals 126 (e.g., a patient or health provider smart phone, laptop computer, desktop computer, networked television, or other networked device)" wherein a health provider is a consented third party); and
using the received data to determine at least one of the plurality of mortality associated parameters, morbidity associated parameters, a combined mortality associated parameter, and a combined morbidity associated parameter ([0053] "The models may be automatically executed in response to receiving a critical or threshold mass of certain types of data, such as patient data. For example, the data may be received from one or more remote sensors, such as physiological sensors" and [0059] "A sensor data processing module 108 may be used to pre-process data received from sensors. The sensor data processing module 108 may provide a data mapping service that readies the data for subsequent funneling into a specified model for execution" by which the data is used for modeling as shown in Figures 2-9, using the Seattle Angina Questionnaire and Kaplan-Meier method as disclosed under Example 2 [0140] "Statistical curves for all cause mortality were calculated using Kaplan-Meier analysis ... Predictive models were developed for one year mortality and ACS hospitalization, by logistic regression", see also Example 5 - John Doe disclosed in [0156] which uses the models and tables to provide mortality risk).

As per Claim 16, Soto may not explicitly disclose, but Simpson discloses the system of claim 1, wherein the life style interventions comprise exercise programs, health supplements, and diets ([0225] “The outputs can indicate the effects of, e.g., medication, diet, exercise, or other aspects of a user's lifestyle” and see also Figure 26A with buttons “Enter Activity”, “Take Medication”, and “Enter Meal” which updates the glucose level).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize lifestyle interventions as in Simpson in the system executing the method of Soto, wherein the system of Soto discloses of taking lifestyle intervention data, such as smoking, into account for modeling and analyzing data, with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 18, Soto may not explicitly disclose, but Simpson discloses the system of claim 1, wherein one of the first device, the second device, or the cloud computing device is further configured to incorporate genomic data of the first individual to determine the updated physiological parameters resulting from the lifestyle change (See Figure 37 which discloses of the program (e.g. lifestyle change) to provide updated physiological parameters, as disclosed [0305] “The glucose level and optionally other data may then be tracked (step 303) ... In some cases glucose and other data may then be analyzed (step 304)" and [0306] "A next step is the evaluation of the glucose trace, and optional other data, against the selected program and/or subprogram (step 306)" wherein the other data may include genomic data such as sex, as disclosed [0035] “The method may further include monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the glucose concentration data and the other data. The other data may include activity data, meal data, or data about other analytes, and the meal data may be received from sources described above. The other data may also include data about job type, education status, age, sex, marital status, buying preferences, ethnic background, history of heart disease, whether the user is a smoker, and so on, all of which being significant predictors of diabetes risk”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize updating physiological parameters based on lifestyle interventions as in Simpson in the system executing the method of Soto, wherein the system of Soto discloses of taking lifestyle intervention data, such as smoking, into account for modeling and analyzing data, with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 20, Soto discloses the system of claim 1, wherein the mortality model is further configured to utilize [[or]] hazard rates based on matching demographics of the first individual to determine the morbidity or morality associated parameters and the changes ([0052] “For example, a model may predict the likelihood of death based on age, presence of congestive heart failure, and health status” and see also Figure 16 – step 1604 which includes identifying the demographics of the patient, such as age, as disclosed in [0180] “Processor 1504 identifies an individual patient's disease state and demographics of the individual patient comprising age, sex, … disease severity, symptoms and clinical setting, in step 1604”, and step 1610 as disclosed [0180] “Processor 1504 assesses a set of clinical data from a population of patients having similar demographics to the individual patient to provide a library of specific projected health outcomes for each different treatment, in step 1610”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Simpson, in further view of Blander et al. (U.S. 2017/0286625).

As per Claim 8, Soto may not explicitly disclose, but Blander discloses the system of claim 5, wherein the at least one of the first device and the second device is further configured to:
adjust a parameter of a model for computing life expectancy of the first individual by adjusting the overall risk modification value of the first individual ([0043] "Referring again to FIG. 2A, the operations of the process 200 further includes determining the age adjustment factor 220 as a difference between the estimated lifespans obtained, for example, from the reference table 250 and the standard life expectancy table 260, respectively"), and
determine a life expectancy value for the individual based on the adjusted parameter, wherein the parameter determines an estimated chance of the first individual surviving to the life expectancy value using the morbidity risk to quantify a chance of disability of the first individual ([0043] "If the estimated lifespan provided by the reference table 250 is higher than the standard life expectancy table 260, the age adjustment factor 220 is positive, and may indicate a gain in expected lifespan as compared to what is expected from the standard life expectancy table 260. On the other hand, if the estimated lifespan provided by the reference table 250 is lower than the standard life expectancy table 260, the age adjustment factor 220 is negative, and may indicate a loss in expected lifespan as compared to what is expected from the standard life expectancy table 260").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize life expectancy as in Blander in the system executing the method of Soto with the motivation of offering [0025] "by tracking relevant biomarkers and/or physiological markers, the technology described herein can be used to make focused dietary- and lifestyle-related recommendations (or provide other personalized interventions) such that the levels of the corresponding biomarkers may eventually be optimized to levels appropriate levels" as taught by Blander over that of Soto.

As per Claim 9, Soto may not explicitly disclose, but Blander discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing device is further configured to:
determine a second risk modification factor for a particular age of a second individual different from the first individual, wherein the age of the second individual is different from the age of the first individual ([0042] "Referring back to FIG. 2A, determining the age adjustment factor 220 for users above a threshold age (45 years in this example) can include determining a standard estimated lifespan (215) which is independent of the glucose level. This can be done, for example, by accessing a standard life expectancy table 260 as shown in FIG. 2D"), and
wherein the second risk modification factor is based on an aging model to predict one or more age related changes of the plurality of physiological parameters ([0043] "Referring again to FIG. 2A, the operations of the process 200 further includes determining the age adjustment factor 220 as a difference between the estimated lifespans obtained, for example, from the reference table 250 and the standard life expectancy table 260, respectively").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize age as in Blander in the system executing the method of Soto with the motivation of offering [0025] "by tracking relevant biomarkers and/or physiological markers, the technology described herein can be used to make focused dietary- and lifestyle-related recommendations (or provide other personalized interventions) such that the levels of the corresponding biomarkers may eventually be optimized to levels appropriate levels" as taught by Blander over that of Soto.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Simpson, in further view of BARFIELD (U.S. 2014/0324459).

As per Claim 17, Soto may not explicitly disclose, but Simpson discloses the system of claim 1, wherein at least one of the plurality of signals related to a physiology of a first individual relates to VO2max and age ([0046] “the method may further include receiving data about a weight of the user prior to the program, and the evaluating step may evaluate a current weight of the user” wherein a weight is related to VO2max, as disclosed in Specifications [37] “Factors such as exercise behavior and weight vary to create the different VO2max values”. See also [0035] “The method may further include monitoring other data about the user … The other data may also include data about … age” which teaches of obtaining the user’s age. See also [0392] “Other data may also be entered, including weight, age, and the like.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize VO2max related data (weight) and age data as in Simpson in the system executing the method of Soto, wherein the system of Soto also discloses of other data including a ratio of VCO2 and VO2 in [0039], [0371], and [0411], with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

Soto may not explicitly disclose, but BARFIELD discloses the system of claim 1, wherein at least one of the plurality of signals related to a physiology of a first individual relates to VO2max, resting heart rate, and BMI ([0032] “A health metric value (and/or a health metric), as used herein, may include any information, pertaining to a user's health, that may be measured (e.g., by a sensor). For example, a health metric value may include a heart rate measurement (e.g., a resting heart rate ...), a body measurement (e.g., a weight ... a body mass index)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving data from a sensor, such as a resting heart rate, weight, and BMI, as in BARFIELD in the system executing the method of Soto, wherein the system of Soto also discloses of other data including a ratio of VCO2 and VO2 in [0039], [0371], and [0411], with the motivation of offering to [0013] “alert a medical provider when such a change requires medical attention” as taught by BARFIELD over that of Soto.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Simpson, in further view of TIMMONS (US 20170233815 A1).

As per claim 19, Soto may not explicitly disclose, but TIMMONS teaches the system of claim 1, wherein the mortality model comprises a Cox-regression model ([0137] “For the mortality analysis, both the cox-regression and the logistic regression model were implemented in R” and [0151] “… it was found that the top 150 healthy age diagnostic was able to predict 20 year survival (p=0.025) in a cox-regression model” and [0153] “Further, when dividing this GA optimized gene-score into quartiles, there was a significant difference in survival between the first versus the third and fourth quartiles (p=0.049 and p=0.024) in this cox-regression model (FIG. 4A)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize cox-regression model, as in TIMMONS in the system executing the method of Soto, with the motivation of offering to provide [0002-0009] “an accurate molecular diagnostic of healthy physiological age and/or a molecular model of ageing that diverges sufficiently enough from chronological age” as taught by TIMMONS over that of Soto.

Response to Arguments
Applicant's arguments, see pages 8 to 11, filed 02 September 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 9 to 10, that the claims are not directed at abstract ideas. Examiner respectfully disagrees. Considering the claims without the additional elements (e.g. wearable device), as discussed above under 35 U.S.C. 101 rejection, the claims are directed towards an abstract idea, certain methods of organizing human activity, specifically under interactions between people, as the process is directed to risk mitigation by informing the individual of a health risk, by which is an interaction between people (e.g. a person interacting with a doctor who informs of health risks based on reading the person’s health data), which is a certain method of organizing human activity, therefore the claim is directed to an abstract idea, which is categorized as “managing personal behavior or relationships or interactions between people” under certain methods of organizing human activity.
Applicant contends, see pages 10 to 11, that the claims are patent eligible in view of Example 41. Examiner respectfully disagrees. In Example 41, the additional elements integrated the abstract idea into a practical application because the limitations allowed to transmit signals securely over private network communications which provided an improvement on the interactions between computers who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. In contrast, the additional elements provided in the present application are generic computer components (e.g. devices, sensors, etc.) which are merely used as a tool to implement the abstract idea (e.g. “apply it”). Therefore, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the 35 U.S.C. 101 rejection is maintained.
Applicant's arguments, see pages 12 to 13, with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. As disclosed above under 35 U.S.C. 103 rejection, for at least the cited portions from the prior art Simpson, the referenced prior arts in combination teaches the claim limitations. Therefore, the 35 U.S.C. 103 rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salonen et al. (US 20070148656 A1) teaches of utilizing a cox regression model for calculating cancer mortality as shown in Table 4.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697